  Case 18-28250       Doc 23     Filed 04/17/20 Entered 04/17/20 16:19:00             Desc Main
                                   Document     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:
                                                             Chapter 7
 P+P Freight Forwarding, Inc.,                               Case No. 18-28250
                                                             Judge Timothy A. Barnes
                Debtor.


                                     NOTICE OF MOTION

TO:    SEE ATTACHED SERVICE LIST

       PLEASE TAKE NOTICE that on the 11th day of May, 2020 at the hour of 1:00pm, or as
soon thereafter as counsel can be heard, I shall appear telephonically in accordance with the
Amended General Order 20-03 of the United States Bankruptcy Court Northern District of Illinois,
before the Honorable Timothy A. Barnes, or before any other Judge who may be sitting in his
place and stead and shall present the TRUSTEE’S MOTION FOR AUTHORITY TO SETTLE
and COMPROMISE CLAIM, a copy of which is attached hereto and herewith served upon you,
and shall pray for the entry of an Order in compliance therewith.

       AT WHICH TIME and place you may appear if you so see fit.

         PLEASE TAKE FURTHER NOTICE that a party who objects to this motion and wants it
called must file a Notice of Objection no later than two (2) business days before the presentment
date. If a Notice of Objection is timely filed, the motion will be called on the presentment date. If
no Notice of Objection is timely filed, the court may grant the motion without a hearing before the
date of presentment.

                                                              /s/Arthur G. Simon
                                                              Crane, Simon, Clar & Goodman
                                                              135 S. LaSalle Street, Suite 3705
                                                              Chicago, Illinois 60603
                                                              (312) 641-6777

                                 CERTIFICATE OF SERVICE

        The undersigned, being first duly sworn on oath deposes and states that he caused a copy
of the foregoing Notice and attached Trustee’s Motion for Authority to Settle and Compromise
Claim were served via electronic mail to the names listed on the attached Service List on the 17th
day of April, 2020.

                                                              /s/Arthur G. Simon
  Case 18-28250      Doc 23     Filed 04/17/20 Entered 04/17/20 16:19:00   Desc Main
                                  Document     Page 2 of 4



                                        SERVICE LIST


Served electronically

Patrick S. Layng, Office of the United States Trustee
Email – USTPRegion11.ES.ECF@usdoj.gov

Joseph A. Serpico
Serpico & Associates
Email: atty1752@hotmail.com

All Star Delivery Systems, Inc.
c/o Elizabeth Gayle Peterson
FactorLaw
Email: epeterson@wfactorlaw.com

Porreca Freight Forwarding
c/o Alex Loftus
Stoltmann Law
Email: alex@stoltlaw.com
  Case 18-28250        Doc 23    Filed 04/17/20 Entered 04/17/20 16:19:00            Desc Main
                                   Document     Page 3 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE:
                                                            Chapter 7
 P+P Freight Forwarding, Inc.,                              Case No. 18-28250
                                                            Judge Timothy A. Barnes
                 Debtor.



 MOTION OF TRUSTEE TO APPROVE SETTLEMENT AND COMPROMISE CLAIM

        Eugene Crane, Chapter 7 trustee (“Trustee”), by and through his attorneys, Eugene

 Crane, Arthur G. Simon, and the law firm of Crane, Simon, Clar, & Goodman, pursuant to Rule

 9019 of the Federal Rules of Bankruptcy Procedure, moves this Court to authorize the

 Trustee to settle and compromise certain claim involving Porreca Freight Forwarding, Inc.

 (“Porreca”),and All Star Delivery Systems, Inc. (“All Star”), and in support thereof, states as

 follows:

        1.      The Debtor, P+P Freight Forwarding, Inc. (“Debtor”), commenced this case by

filing a voluntary petition under Chapter 7 of the United States Bankruptcy Code on

October 8, 2018, at which time Eugene Crane was appointed as Trustee and continues in that

capacity.

        2.      The Debtor operated a freight delivery service which included an inventory of

trucks and trailers.

        3.      Pending in the Circuit Court of Cook County Illinois is a lawsuit entitled Porreca

Freight Forwarding, Inc. v. All Star Delivery Systems, Inc., Case no. 2019 L 001941. In that

litigation Porreca is seeking to collect an account receivable purportedly due from All Star

Delivery Systems, Inc. in the amount of $42,583.00. The Trustee has been interpleaded in that



                                                                                                   1
  Case 18-28250         Doc 23      Filed 04/17/20 Entered 04/17/20 16:19:00                Desc Main
                                      Document     Page 4 of 4



proceeding by All Star as there is a dispute as to whether or not Porreca or the Debtor’s estate is

entitled to collect that account receivable.

        4.      Trustee and Porreca have agreed to settle this litigation so that the Debtor’s estate

will receive $15,000.00 of that account receivable from All Star as described in the email attached

hereto as Exhibit A.

        5.      Given the risks of litigation, the costs of collection and the collectability of the

claim, it appears to the Trustee that this is the best possible result of this litigation, and accepting

the settlement under these terms would be in the best interest of the Debtor’s estate.

        6.      Accordingly, Trustee requests that notice provided on this motion be deemed

 sufficient due to the limited amount of value that could ultimately accrue to the benefit of the

 estate even if successful in such litigation.

        WHEREFORE, for the foregoing reasons, the Trustee prays for the entry of an order:

             a. Authorizing the Trustee to settle the matter described herein;

             b. Deeming notice of this motion sufficient for good cause shown; and

             c. For such other relief as this court deems just.

                                                  Respectfully submitted,
                                                  EUGENE CRANE, TRUSTEE

                                         By:     /s/Arthur G. Simon
                                                 One of his Attorneys



TRUSTEE'S COUNSEL
Arthur G. Simon, ESQ.
(Atty. Reg. #03124481)
CRANE, SIMON, CLAR & GOODMAN
135 South LaSalle, Suite 3705
Chicago, IL 60603
312/641-6777




                                                                                                           2
